Title: To Thomas Jefferson from Samuel R. Demaree, 28 December 1804
From: Demaree, Samuel R.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Harrodsburg, Mercer County (K.) Dec. 28. 1804.
                  
                  Nothing but a belief that you are the friend and patron of literature, together with a conviction of the importance of the subject, could induce me to intrude upon your time and executive business.—
                  That information is essential to a few people is universally proclaimed. And that Reading or Writing is valuable only as a mean of instruction, is, I think equally obvious. Consequently that system of Orthography which is best calculated to convey most information in the least time, most correct and easy manner, must be preferable. This seems quite plain.
                  Having taught school for some time I have made many observations on this subject. First I remarked that children were much retarded and confused by what I call the Imperfections of the present mode. This drew my attention to the matter. I was soon convinced, as many others have been, that it would be more proper to spell agreeably to the nature of our tongue (Thus, thare for their, naber—neighbor.) Afterward a young man who had never known the Alphabet, came to my school. In a little time he learned the 26 letters; and then could spell any short word, always using natural sounds. (In charm he would make a che. &c). This induced me to examine Orthography closely. The result is a conviction that a most useful improvement might be made in this part of our language, as written.
                  Among the defects of the existing scheme, I beg leave to mention the following: One Letter often represents the sound of another: (as they, as phlegm &c.) The same letter represents more than one sound: (all the vowels, as a in trade, at, all; the g; as in get, general: s, in sense, desire; c in call, cellar &c)   There are different classes of terminations sounded alike: (ance, ence: ant, ent; able, ible) These I grant inform the Latinest from what conjugation they are derived: but must 19 of our citizens be fettered with arbitrary distinctions, that the 20th, who least needs it, may have a little etymological information? We might as well burn a ship to save a canoe.—Some terminations and letters are used promiscuously: (tion, sion; ise, ize; ph, f; ign, ine) Many words are spelled with redundant letters, (give, though, know:) some are deficient, (sure, sugar.) The confusion and retardation which must arise in writing, pronounciation, &c is glaringly obvious to every attentive mind. In short, this whole appears a jargonal medley, calculated to make the acquisition of knowledge difficult, and to keep the world in ignorance.
                  To obviate these defects it is necessary in my opinion, to establish an orthographic scheme in which every letter, or form, shall uniformly represent one and the same sound. This is required by the nature and genius of any language. The great mistake, at present seen in the English, originated probably from adopting the Roman forms to express or represent English sounds. Orthopists differ as to the number of simple sounds in our tongue. I think above 30 letters should be employed: and yet acknowledge that Mr. Sheridan’s 28 would be a greater improvement than ever was made in our language—Were such a plan executed, I am persuaded that the time now required to learn orthography alone, would be sufficient to become master of reading, pronunciation, and Grammar;—that pronunciation, (which now is scarcely attainable by any pains) would then be uniform and correct;—that the price of Books, and the labor of writing would be lessened one sixth. This last article alone for a single year would save the U.S. more than the first entire edition of these rudiments would cost, were it 50,000 copies. Knowing you to be a member, if not president, of the Philosophical Society, is one reason of my addressing you, sir, on this subject. Since the philologues cannot agree upon the most proper Alphabet of our tongue, I would suggest a method which may perhaps answer the purpose as well as any other—Let the subject be laid before that honorable and influential society—let a committee be appointed to examine the matter, to whom communications may be made by those who choose—then let them compare, select and publish a scheme as eligible and perfect as may be: Still recollecting, that its perfection consists in being the best mean of communicating knowledge, and of transacting business.—Want of ability to carry it into execution, I own, is a reason why I do not attempt the publication myself. Should you, Sir, not think proper to refer the matter; or the society refuse to do any thing in it, I should be glad to know; as it is possible I may afterward make the attempt.—If a more advisable method could be adopted I should gladly hear it.
                  I acknowledge that my own prospects are not a matter of total indifference; but for the sake of the community let it be published by any one. I have very sanguine expectations of its excellence, especially on the young: and I think every objection to it may be satisfactorily answered. 
                  With sentiments of highest esteem, I am Yours.
                  
                     Saml. R. Demaree.
                  
               